

116 HR 3528 IH: The Opportunity Project Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3528IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Lipinski introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the Secretary of Commerce to carry out a program to facilitate the development of digital
			 products for the public, and for other purposes.
	
 1.Short titleThis Act may be cited as The Opportunity Project Act of 2019. 2.FindingsCongress finds the following:
 (1)The Opportunity Project of the Department of Commerce is based on a process that engages the technology industry to create digital products that expand economic opportunity for the people of the United States.
 (2)The Opportunity Project facilitates cross-sector collaboration, makes Federal Government data more usable and accessible, and creates a positive impact for families, communities, and businesses.
 (3)Since launching in 2016, The Opportunity Project has yielded dozens of new digital products, including products that connect veterans and their families with jobs, connect people experiencing homelessness with services and shelter, and rebuild rural economies.
 (4)The Opportunity Project provides Federal agencies with new ways to use existing Federal data to solve problems and create innovative products by combining the skills and knowledge of Federal agency personnel, end users, and technology experts.
 (5)The process used by The Opportunity Project can be adopted by any Federal agency or non-Federal entity interested in transforming data into digital products for the public.
 (6)The Opportunity Project is consistent with the President’s cross-agency priority goal of leveraging data as a strategic asset.
			3.The Opportunity Project
 (a)In generalThe Secretary shall carry out a program, to be known as The Opportunity Project, to facilitate the development of digital products for the public through collaboration between Federal agency personnel, end users, and technology experts.
 (b)RequirementsIn carrying out The Opportunity Project, the Secretary shall— (1)provide regularly updated guidance on priorities for digital product development and objectives to be accomplished by the products developed; and
 (2)facilitate— (A)the identification of data that may be useful in the development of such products;
 (B)the formation of teams of Federal agency personnel, end users, and technology experts to develop such products; and
 (C)a process that leads the teams through the development of a digital product or a minimum viable technology product as a main component of the work associated with The Opportunity Project as a program.
 (c)Sources of dataData identified under subsection (b)(2)(A) may include the data of Federal agencies, States, political subdivisions of States, and private-sector entities.
 (d)Topic submissionsThe Secretary shall establish a process for a Federal agency to submit for consideration under The Opportunity Project a priority for digital product development or an objective to be accomplished by a digital product developed.
			(e)Agreements with other Federal agencies and states
 (1)In generalThe Secretary may enter into an agreement (written, verbal, or informal) with a Federal agency, State, or political subdivision of a State to—
 (A)provide for participation by employees of such agency, State, or political subdivision in digital product development conducted through The Opportunity Project; or
 (B)make available employees of the Department of Commerce to assist in teaching and implementing the processes of The Opportunity Project for use in digital product development by such agency, State, or political subdivision.
 (2)ReimbursementAn agreement entered into under paragraph (1) may provide for the reimbursement to the Secretary for the services provided by employees of the Bureau of the Census under such agreement, as the Secretary and the Federal agency, State, or political subdivision of a State (as the case may be) deems appropriate.
 (f)Performance metricsThe Secretary shall— (1)develop metrics to track the performance of The Opportunity Project and the resulting products; and
 (2)collect data to enable ongoing assessment of The Opportunity Project. (g)Report to CongressNot later than 2 years after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the performance of The Opportunity Project, including an assessment of the effectiveness of The Opportunity Project in—
 (1)increasing the usability and accessibility of Federal data by the public; and (2)increasing the use of Federal data by the public.
 (h)GAO ReportNot later than 5 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report assessing the effectiveness of The Opportunity Project in—
 (1)increasing the usability and accessibility of Federal data by the public; (2)increasing the use of Federal data by the public; and
 (3)the impact of the resulting products on members of the public. (i)DefinitionsIn this section:
 (1)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code. (2)SecretaryThe term Secretary means the Secretary of Commerce.
 (3)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.
				